DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
This office action is in response to communication(s) filed on 9/1/21. 
There are a total of 14 claims pending in this application; of the previous 25 claims, claims 1, 3-10, and 13-16 have been amended; claims 2, 11-12, 17 and 19-25 have been canceled; no claims have been added.

Claim Objections
Claims 1, 3-10, 13-16 and 18 are objected to because of the following informalities:
Independent claim 1 states “the first slave die including a slave device and a first slave-side wireless bus interface (WBI) coupled to the slave device, where the slave device is a memory;
the second slave die including a slave device and a second slave-side WBI coupled to the slave device, where the slave device is a sensor;” This is confusing. Please change it to: “the first slave die including a first slave device and a first slave-side wireless bus interface (WBI) coupled to the slave device, where the slave device is a memory;
the second slave die including a second slave device and a second slave-side WBI coupled to the slave device, where the slave device is a sensor;”
Independent claim 13 has a similar problem and the dependent claims inherit this problem.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saen et al. (US 20090245445) in view of Kinsman et al. (US 20130221470).

	As to claim 1 Saen teaches:

a data processing system including: 

a master die (Fig 1 element 3)

the first slave die (Fig 1 element 4) including a slave device (Fig 1 element 18) and a first slave-side wireless bus interface (WBI) coupled to the slave device; (Fig 1 elements 7 and 8) where the slave device is a memory; ([0039])

the second slave die including a slave device and a second slave-side WBI coupled to the slave device ([0066] teaches multiple stacked devices (slaves) in one chip carrier package)

the master die including:
(Fig 1 elements 10)

 a system bus coupled to the master device; (Fig 1 element 15 and [0048-0049])

a first bus-side WBI coupled to the system bus ([Fig 1 elements 5 and 6) configured to establish a wireless link to the first slave-side WBI to exchange data between the master device and the memory; ([0048-0049])

a second bus-side WBI, coupled to the system bus, configured to establish a second wireless link to the second slave-side WBI to exchange data between the master device and the (second slave device) ([Fig 1 elements 5 and 6 and [0048-0049] teach a bus-side WBI wirelessly coupled to a slave side WBI – the examiner notes that duplication of parts for a multiple effect is not a patentably distinct feature. See - In re Harza, 274 F.2d 669,671. 124 USPQ 378. 380 (CCPA 1960)) Saen doesn’t explicitly teach the second slave device is a sensor and “a tier, stacked on the master die, including a first slave die and a second slave die arranged horizontally within the tier;” Kinsman teaches:

the second slave device is a sensor ([0051])

a tier, stacked on the master die, including a first slave die and a second slave die arranged horizontally within the tier; (Fig 10 see dies 3 and 4 and [0051])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saen and Kinsman. The motivation would have been to reduce packaging costs by placing multiple die horizontally and thereby being able to place more die in one level (tier) instead of using other packaging as well as keeping the height of the package lower which eases manufacturing and increases packaging yields.

As to claim 5 Saen teaches:

 ([0026], [0050] the examiner interprets fig 1 elements 30, 32, 40 and 42 as comprising inductors)

As to claim 6 Saen teaches:

where each slave side WBI includes one or more inductors, one or more capacitors, or a combination thereof. ([0050] it would be obvious that the mirrored transmit/receive blocks of the slave die would have inductors like their counterparts on the master die)

As to claim 13 Saen teaches:

a master device; (Fig 1 elements 10)

an integrated bus coupled to the master device; (Fig 1 element 15 and [0048-0049])

a first bus-side wireless bus interface (WBI), (Fig 1 elements 7, 8 and 11) coupled to the master device via the integrated bus, (Fig 1 elements 10 are coupled to elements 7 & 8 via the bus circuitry 15) including a transmitter inductor, ([0026], [0050] the examiner interprets fig 1 elements 30, 32, 40 and 42 as comprising inductors) a transmission circuit coupled to the transmitter inductor, (fig 1 elements 31 and 33) a bus slave interface, (Fig 1 element 20 and [0051]) and a controller coupled to the transmission circuit and coupled, via the bus slave interface, to the integrated bus (Fig 1 element 11)

a second bus-side wireless bus interface (WBI), (Fig 1 elements 7, 8 and 11) coupled to the master device via the integrated bus, (Fig 1 elements 10 are coupled to elements 7 & 8 via the bus circuitry 15) including a transmitter inductor, ([0026], [0050] the examiner interprets fig 1 elements 30, 32, 40 and 42 as comprising inductors) a transmission circuit coupled to the transmitter inductor, (fig 1 elements 31 and 33) a bus slave interface, (Fig 1 element 20 and [0051]) and a controller coupled to the transmission circuit and coupled, via the bus slave interface, to the integrated bus (Fig 1 element 11) - ([0066] - Saen teaches the first bus-side wireless bus interface as above. Paragraph 66 teaches multiple stacked ICs in the package. It would be obvious to include multiple bus side WBIs as needed to communicate with additional slaves. Additionally the examiner would like to point out that duplication of parts for a multiple effect is not a patentably distinct feature. See - In re Harza, 274 F.2d 669,671. 124 USPQ 378. 380 (CCPA 1960))

where the bus slave interface is configured to route bus messages with a designated address to the controller of the bus-side WBI, ([0048], [0051] and [0066] there are multiple targets and so it is obvious that an address must be present to identify which target the communication is meant for) 

where the first bus-side WBI is configured to: 
establish a first wireless link to a first slave-side WBI of a first slave die to couple the master device to a slave device (Fig 1 element 18) of theDocket No: P05780US.family5 first Application No.: 16/685,090PATENTslave die when the first slave die is packaged with the integrated circuit die in a chip- carrier package, ([0048-0049]) where the first slave device is a memory ([0039])

form an information packet from a bus message routed to the controller of the first bus-side WBI by the bus slave interface; ([0048] teaches communication using packets so a packet was formed) 

transmit the information packet to the first slave-side WBI of the first slave die via the first wireless link. ([0048-0052])

where the second bus-side WBI is configured to:
establish a second wireless link to a second slave-side WBI of a second slave die to couple the master device to a slave device (Fig 1 element 18) of the second slave die ([0048-0049]) 

form an information packet from a bus message routed to the controller of the second bus-side WBI by the bus slave interface, ([0048] teaches communication using packets so a packet was formed) 

transmit the information packet to the second slave-side WBI of the second slave die via the second wireless link. ([0048-0052]) Saen doesn’t explicitly teach: “where the slave device is a sensor and the first and second slave dies are arranged horizontally within a tier of the chip-carrier package” Kinsman teaches:

the slave device is a sensor ([0051])

the first and second slave dies are arranged horizontally within a tier of the chip-carrier package; (Fig 10 see dies 3 and 4 and [0051])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saen and Kinsman. The motivation would have been to reduce packaging costs by placing multiple die horizontally and thereby being able to place more die in one level (tier) instead of using other packaging as well as keeping the height of the package lower which eases manufacturing and increases packaging yields.

As to claim 14 Saen teaches:

where each bus-side WBI includes a clock inductor (Fig 1 element 30) and a clock circuit, coupled to the clock inductor, (fig 1 elements 31 and 34) configured to supply an electrical current to the clock inductor responsive to a clock signal. ([0052] Saen teaches a transmission circuit (fig 1 element 5) It is well known that a transmission circuit supplies current to an inductor antenna.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saen et al. (US 20090245445) in view of Kinsman et al. (US 20130221470) and further in view of Jia et al. (US 20150268269).

As to claim 3 Saen and Kinsman teach all of the limitations of claim 1 as above. Saen and Kinsman don’t explicitly teach: “where the sensor is a microelectromechanical system (MEMS) sensor, and the memory is a flash memory” Jia teaches:

where the sensor is a microelectromechanical system (MEMS) sensor, ([0034]) and the memory is a flash memory (Saen teaches the slave is a memory as above – flash memories are well-known in the art and one of ordinary skill in the art would be motivated to use a flash memory so as not to lose data stored therein in case of loss of power or intentionally powering down the system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saen, Kinsman and Jia. The further motivation would have been to gain market acceptance by using incorporating MEMS devices/sensors.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saen et al. (US 20090245445) in view of Kinsman et al. (US 20130221470) and further in view of Smith (US 9432298).

	As to claim 4 Saen teaches all of the limitations of claim 1 as above. Saen doesn’t explicitly teach: “where at least one slave die of the one or more slave dies and the master die are fabricated using different technologies” Smith teaches:

where a slave die of the one or more slave dies and the master die are fabricated using different technologies. (col 22 lines 59-64)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saen, Kinsman and Smith. The further motivation would have been to have the ability to decrease cost and .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saen et al. (US 20090245445) in view of Kinsman et al. (US 20130221470) and further in view of Jin et al. (US 20130181534).

	As to claim 7, Saen and kinsman teach all of the limitations of claim 1 as above.  Saen further teaches:

each bus-side WBI includes: 
a bus-side controller coupled to the master device via the system bus;  P05780US.family17PATENT (Fig 1 element 11)

each slave-side WBI includes: 
a slave-side controller, coupled to the reception circuit and the slave device, configured to supply the received information to the slave device or a control register of the slave-side WBI. (Fig 1 element 17) 

a transmitter inductor; a receiver inductor; ([0026], [0050]) Saen and Kinsman don’t explicitly teach: “the bus-side WBI of the master die includes: a transmission circuit coupled to the transmitter inductor and the bus-side controller, configured to supply a modulation signal to the transmitter inductor based on a data signal received from the master device via the bus-side controller and the system bus, and the slave-side WBI of the first slave die includes: a reception circuit, coupled to the receiver inductor, configured to demodulate and decode an electrical signal induced in the receiver inductor to generate received information;” Jin teaches:

each bus-side WBI includes:
a transmission circuit coupled to the transmitter inductor and the bus-side controller, configured to supply a modulation signal to the transmitter inductor based on a data  (Fig 6 and [0002], [0012], [0021] mixers are modulators/demodulators)

each slave-side WBI includes: 
a reception circuit, coupled to the receiver inductor, configured to demodulate and decode an electrical signal induced in the receiver inductor to generate received information; (Fig 7 and [0002], [0012], [0021] mixers are modulators/demodulators)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saen, Kinsman and Jin. The further motivation would have been to include all necessary components for efficiently wirelessly transmitting data signals.

	As to claim 8 Saen, Kinsman and Jin teach:

each bus-side WBI further includes: a clock transmitter inductor; and a clock transmission circuit, coupled to the clock transmitter inductor, configured to supply an electrical current to the clock transmitter inductor responsive to a clock signal, and each slave-side WBI includes: a clock receiver inductor; and a clock receiver circuit, coupled to the clock receiver inductor, configured to generate a received clock signal based at least in part on an electrical current induced in the clock receiver inductor. (Saen, Kinsman and Jin teach all of the limitations of claim 7 as above (see citations above). Claim 8 is the equivalent of claim 7 but specific to a clock transmission/reception circuit. Inasmuch as Saen includes separate clock transmit/receive circuits (Fig 1 elements 31 and 41) it is obvious that the same teachings as applied above to claim 7 for the data transmit/receive circuits apply here to the clock transmit/receive circuits of the master and slave dies. It is well known that a transmission circuit supplies current to an inductor antenna.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saen et al. (US 20090245445) in view of Kinsman et al. (US 20130221470) and further in view of Jin et al. (US 20130181534) and further in view of Ettes et al. (US 20200280220).

	As to claim 9 Saen, Kinsman, and Jin teach all of the limitations of claim 8 as above. Saen, Kinsman, Smith and Jin don’t explicitly teach: “where the master die is configured to supply power to each slave die via the respective transmitter inductor or the clock inductor.” Ettes teaches:

where the master die is configured to supply power to each slave die via the respective transmitter inductor or clock inductor. ([0003-0004] all inductor(s) transfer power to the receiving side by inducing currents in the receiver’s inductor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saen, Kinsman, Jin and Ettes. The further motivation would have been to power other devices so that no additional wired connections would be needed by taking advantage of a well-known power transfer characteristic of inductors.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saen et al. (US 20090245445) in view of Kinsman et al. (US 20130221470) and further in view of Smith (US 9432298) and further in view of Jin et al. (US 20130181534).

As to claim 10 Saen and Kinsman teach all of the limitations of claim 1 as above.  Saen further teaches:

where each slave device is configured to generate slave data ([0048], [0051], [0057])

each bus-side WBI of the master die includes:
a bus-side controller, coupled to the reception circuit, (Fig 1 element 11) configured to transmit a signal to the master device responsive to the digital demodulated signal generated by the reception circuit, ([0048], [0051], [0057] a response is sent back to the initiator)

where each slave-side WBI includes: 
a slave-side controller configured to receive slave data; ([0048], [0051], [0057] a response is sent as needed – for example read data is received by the controller from the memory) Saen and Kinsman don’t explicitly teach: “each bus-side WBI of the master die includes: a receiver inductor; a reception circuit, coupled to the receiver inductor, configured to generate a digital demodulated signal responsive to an electrical signal induced in the receiver inductor; and where the slave-side WBI of the first slave die includes: a transmitter inductor;  a transmission circuit, coupled to the transmitter inductor and the slave-side controller, configured to generate a modulation signal based at least in part on the slave data received via the slave-side controller” Smith teaches:

each bus-side WBI of the master die includes: a receiver inductor; where the slave-side WBI of the first slave die includes: a transmitter inductor; (col 220 lines 12-26 teaches busses that are coupled between chips in a stacked die arrangement wirelessly using inductive coupling – inductive coupling requires inductors) Smith doesn’t explicitly teach: “a reception circuit, coupled to the receiver inductor, configured to generate a digital demodulated signal responsive to an electrical signal induced in the receiver inductor; a transmission circuit, coupled to the transmitter inductor and the slave-side controller, configured to generate a modulation signal based at least in part on the slave data received via the slave-side controller.” Jin teaches:

a reception circuit, coupled to the receiver inductor, configured to generate a digital demodulated signal responsive to an electrical signal induced in the receiver inductor; (Fig 7 and [0002], [0012], [0021] mixers are modulators/demodulators)

a transmission circuit, coupled to the transmitter inductor and the slave-side controller, configured to generate a modulation signal based at least in part on the slave data received via the slave-side controller. (Fig 6 and [0002], [0012], [0021] mixers are modulators/demodulators)
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saen et al. (US 20090245445) in view of Kinsman et al. (US 20130221470) and further and further in view of Ettes et al. (US 20200280220).

	As to claim 15 Saen and Kinsman teach all of the limitations of claim 14 as above. Saen and Kinsman don’t explicitly teach: “where the integrated circuit die is configured to supply power via the transmitter inductor or the clock inductor to the slave die when each slave die is packaged with the integrated circuit die in a chip-carrier package.” Ettes teaches:

where the integrated circuit die is configured to supply power via the transmitter inductor or the clock inductor to the slave die when each slave die is packaged with the integrated circuit die in a chip-carrier package. ([0003-0004] all inductor(s) transfer power to the receiving side by inducing currents in the receiver’s inductor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saen, Kinsman and Ettes. The further motivation would have been to power other devices so that no additional wired connections would be needed by taking advantage of a well-known power transfer characteristic of inductors.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Saen et al. (US 20090245445) in view of Kinsman et al. (US 20130221470) and further in view of Ettes et al. (US 20200280220) and further in view of Smith (US 9432298) and further in view of Jin et al. (US 20130181534).

As to claim 16, Saen, Kinsman and Ettes teach all of the limitations of claim 15 as above.  Saen further teaches:

where the controller is configured to transmit a signal to the system bus responsive to the digital demodulated signal generated by the reception circuit. ([0048] the controller sends a response back to the initiator as needed) Saen, Kinsman and Ettes don’t explicitly teach: “a receiver inductor; a reception circuit, coupled to the receiver inductor and the controller, configured to generate a digital demodulated signal responsive to an electrical signal induced in the receiver inductor;” Smith teaches:

a receiver inductor; (col 220 lines 12-26 teaches busses that are coupled between chips in a stacked die arrangement wirelessly using inductive coupling – inductive coupling requires inductors) Smith doesn’t explicitly teach: “a reception circuit, coupled to the receiver inductor and the controller, configured to generate a digital demodulated signal responsive to an electrical signal induced in the receiver inductor;” Jin teaches:

a reception circuit, coupled to the receiver inductor and the controller, configured to generate a digital demodulated signal responsive to an electrical signal induced in the receiver inductor; (Fig 7 and [0002], [0012], [0021] mixers are modulators/demodulators)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saen, Kinsman, Ettes, Smith, and Jin. The further motivation would have been to include all necessary components for efficiently wirelessly transmitting data signals.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Saen et al. (US 20090245445) in view of Kinsman et al. (US 20130221470) and further in view of Tehranipoor et al. (US 20190347417).

Tehranipoor teaches:

A non-transient computer readable medium containing computer-readable code descriptive of the apparatus of claim 13. (Fig 2 elements 216 and 226 and [0017] and [0033] teaches storing RTL code descriptive of an IC on a storage medium)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saen, Kinsman and Tehranipoor. The further motivation would have been to be able to describe the integrated circuit die in high level description language (code) that can be simulated and bugs fixed before committing to a gate level integrated circuit implementation in order to decrease simulation and debug time and therefore shorten the design cycle.

Response to Arguments
Applicant's arguments are moot in light of the new references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONALD MODO/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181